Donald L. Corbin, Chief Judge, dissenting. I dissent from the majority opinion. I find that there is not substantial evidence in the record to support the Board’s finding that Hilpert’s acts did not constitute “misconduct” under Ark. Stat. Ann. § 81-1106(b) (Supp. 1985). This court defined “misconduct” as follows: In order for an employee’s action to constitute “misconduct,” it must be an act of wanton or willful disregard for the employer’s interest, a deliberate violation of the employer’s rules, or a disregard of the standard of behavior that the employer has a right to expect of his employees. Shipley Baking Co. v. Stiles, 17 Ark. App. 72, 703 S.W.2d 465 (1986) (citation omitted). The Board and the majority of this court have failed to take into consideration the uncontradicted testimony that Hilpert did not abide by the company’s employee guidelines. I recognize that the Board, in its lawful capacity as factfinder, has resolved a conflict in the testimony by finding that Hilpert notified the employer that he would not appear for work. The error committed by the Board in this case, and affirmed by the majority of this court, is the failure to consider that testimony by Hilpert and the uncontradicted evidence which established that Hilpert was late in calling in his absence on each of the three days in question, clearly a violation of the company employee guidelines, which Hilpert admitted he had agreed to and signed. There was absolutely no contradiction in the testimony of these acts of misconduct. The most conclusive evidence of misconduct, in my mind, is the admission by Hilpert, on the witness stand, that he could have called in on October 10th, the day he went in to the hospital, to inform his employer that he would not be at work the following day, but he did not call. Hilpert testified, “I could have called Mike [Jones, his supervisor]. I don’t know why I didn’t. I was rational at that time and was capable of making decisions.” Hilpert went on to testify that he didn’t call his supervisor to tell him that he would be absent because he was afraid of what his employer would do when they found out that he’d been drinking again. This admission by Hilpert shows that Hilpert’s acts were clearly a deliberate violation of the employer’s rules and show a complete disregard of the standard of behavior that the employer had a right to expect of its employees. For the reasons stated above I dissent from the majority decision.